Citation Nr: 0735734	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  03-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability prior to July 27, 2006, as well as 
entitlement to an evaluation in excess of 20 percent 
beginning July 27, 2006, and, following a period of a 100 
percent evaluation during convalescence, entitlement to an 
evaluation in excess of 30 percent beginning November 1, 
2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from December 1966 to 
November 1970; he subsequently was a member of the New 
Hampshire Air National Guard until December 1986.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
issued by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
evaluation in excess of 10 percent for the appellant's left 
knee disability.  The Board remanded the case for additional 
development in May 2006.  

While the case was in remand status, the RO increased the 
appellant's rating for the left knee disability from 10 
percent to 20 percent, effective July 27, 2006.  The RO also 
found that the appellant's left knee disability warranted a 
100 percent evaluation for convalescence from September 12, 
2006, to October 31, 2007, thereafter followed by an 
evaluation of 30 percent.  

Because the appellant did not withdraw his increased rating 
claim after the RO issued those 20 and 30 percent evaluations 
in March 2007, the left knee disability claim is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the VA Form 9 submitted by the appellant in June 2004, he 
requested a Travel Board hearing.  In response to a Board 
letter sent in September 2007, the appellant stated that he 
did want to have a Board hearing at the RO.  

In view of the foregoing, the appeal must be returned to the 
AMC/RO so that the appellant can be scheduled for a hearing.  
38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704.  

Accordingly, the case is REMANDED for the following actions: 

1.  The AMC/RO should schedule the 
appellant for a Travel Board hearing in 
accordance with applicable procedures set 
out in 38 C.F.R. § 20.704.  

2.  The AMC/RO should notify the 
appellant and his representative of the 
date, time and place of such a hearing.  

3.  The AMC/RO should advise the 
appellant that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

